 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Exhibit 10.3(i)
 
Form of
 
FPIC INSURANCE GROUP, INC.
AMENDED AND RESTATED OMNIBUS INCENTIVE PLAN
PERFORMANCE UNIT AWARD AGREEMENT
 
January 5, 2009
 
[Name]
[Address]


In accordance with the terms of the Amended and Restated Omnibus Incentive Plan
(the “Plan”) maintained by FPIC Insurance Group, Inc. (the “Company”), pursuant
to action of the Compensation Committee of the Company’s Board of Directors
(acting as the “Committee” as defined in the Plan), the Company hereby grants to
you (the “Participant”), subject to the terms and conditions set forth in this
Performance Unit Award Agreement (including Annexes A and B hereto and all
documents incorporated herein by reference), an award (the “Award”) of
contingent stock (“Performance Units”), as set forth below:


Date of Grant:
January 5, 2009
 
Target Number of Performance Units:
 
_________________
 
Earned Number of Performance Units:
Target Number multiplied by Payout Percentage multiplied by Vesting Percentage
 
Payout:
One share of the Company’s Common Stock, $.10 par value, for each Performance
Unit earned
 
Payout Percentage:
As determined by the Committee in accordance with Annexes A and B
 
Performance Goal(s):
As set forth on Annex A
 
Performance Period:
As set forth on Annex A
 
Vesting:
Normal:  100% at 12:00 midnight on the last day of the Performance
Period.  Otherwise as provided on Annex B
 
Retention and Restrictions on Transfer:
As provided on Annex A

 
THIS AWARD IS SUBJECT TO FORFEITURE AS PROVIDED IN ANNEX B HERETO AND THE PLAN.
 
 
 

--------------------------------------------------------------------------------

 



 
Further terms and conditions of the Award are set forth in Annexes A and B
hereto, which are an integral part of this Performance Unit Award Agreement.
 
All terms, provisions and conditions applicable to the Award set forth in the
Plan and not set forth herein are hereby incorporated by reference herein.  To
the extent any provision hereof is inconsistent with the Plan, the Plan will
govern.  The Participant hereby acknowledges receipt of a copy of this
Performance Unit Award Agreement including Annexes A and B hereto and a copy of
the Plan and agrees to be bound by all the terms and provisions hereof and
thereof.
 
 
 
FPIC INSURANCE GROUP, INC.
 
 
 
 
By: ______________________________
 
 
 
 
Agreed:
 
 
 
 
___________________________
 
Attachments:   Annex A
                       Annex B



 
2 

--------------------------------------------------------------------------------

 

 
ANNEX A
TO
FPIC INSURANCE GROUP, INC.
AMENDED AND RESTATED OMNIBUS INCENTIVE PLAN
2009 PERFORMANCE UNIT AWARD AGREEMENT




Retention and Restrictions on Transfer:
The Shares issued to the Participant on payout of the Award will be subject to
such retention requirements and restrictions on transfer as the Committee shall
adopt or modify during 2009 for recipients of awards of Performance Units;
provided, that such requirements and restrictions must be uniform for all
recipients of such awards made during 2009.
   
 Performance Period:
January 1, 2009 – December 31, 2010
   
Performance Goals and Payout Percentages:
The following table sets forth the Threshold, Target and Maximum Performance
Goals for the Performance Period and the Payout Percentages resulting from
achievement of these Performance Goals.  For each 1/10th of a percentage point
variation from the Target Performance Goal between the Threshold and Maximum
Performance Goals, the award will change by 2.50 percentage points.  For
example, achievement of 11.0% return on average equity would result in a Payout
Percentage of 75%.



Performance Goals:
The
following
levels of
ROAE:
Payout
Percentage:
Less than Threshold
-
0%
Threshold
10.0%
50%
Target
12.0%
100%
Maximum
14.0%
150%
More than Maximum
-
150%



                      “ROAE” shall mean the average of the Company’s “returns on
average equity” for the calendar years 2009 and 2010.  For this purpose, “return
on average equity” shall mean the percentage, rounded to the nearest tenth of
one percent, obtained by dividing the Company’s net income during the applicable
year by average common shareholders’ equity during such year, as adjusted as
applicable for:
 
·  
the cumulative effect of accounting changes during the Performance Period;

·  
the effect of changes in tax laws during the Performance Period as reflected in
the Company’s financial statements for the Performance Period;

·  
the impact of mergers and acquisitions completed during the Performance Period
on the financial results of the Company for the lesser of the subsequent 18
months or the remainder of the Performance Period;

 
 
A-1
 
 

--------------------------------------------------------------------------------

 
 
 
·  
the effect of state-levied guaranty fund assessments levied during the
Performance Period to the extent not recovered during the Performance Period so
as to be neutral to the determination of financial performance; and

·  
costs and expenses accrued or incurred during the Performance Period associated
with merger and acquisition activities that do not ultimately result in a
transaction;

 
provided, that no adjustment shall be made to the extent such adjustment would
cause the Award not to qualify as performance-based compensation within the
meaning of Section 162(m) of the Internal Revenue Code and regulations
thereunder.
 

A-2 
 

--------------------------------------------------------------------------------

 


ANNEX B
TO
FPIC INSURANCE GROUP, INC.
AMENDED AND RESTATED OMNIBUS INCENTIVE PLAN
PERFORMANCE UNIT AWARD AGREEMENT




           Under and subject to the provisions of the Plan, the Company has
granted to the Participant an Award of Performance Units as set forth in this
Agreement.  The Award is subject to the following terms and conditions (which
together with Annex A and the other terms of this Agreement are referred to as
this “Agreement”).


           1.           Determination of Units Earned.  The number of
Performance Units, if any, earned under this Agreement shall be determined by
the Committee in accordance with this Agreement and the Plan as soon as
reasonably practicable after the end of the Performance Period (but no later
than 15 calendar days after the filing of the Company’s Annual Report on Form
10-K for the last year of the Performance Period) and will be dependent upon the
degree of attainment of the Performance Goal(s) during the Performance
Period.  Performance Units will be forfeited and not be deemed to be earned
unless and to the extent vested in accordance with Paragraph 3 below.


           2.           Payout of Award.  Each Performance Unit earned under
this Agreement shall entitle the recipient to receive a payout of one share of
common stock, $.10 par value, of the Company (a “Share”).  Except as provided
elsewhere herein, as soon as reasonably practicable after the determination of
the Performance Units earned (but no later than 15 calendar days after the
filing of the Company’s Annual Report on Form 10-K for the last year of the
Performance Period) and upon the satisfaction of the applicable withholding
obligations, the Company shall issue to the Participant the Shares to which the
Participant is entitled.  The Company shall issue such Shares without
restriction on transfer other than those provided in Annex A or under the
Plan.  The Company shall issue such Shares, at its option, (i) by delivery of a
stock certificate in the name of the Participant or his or her designee to the
custody of the Participant or (ii) by crediting to a book-entry account
maintained by the Company’s stock transfer agent or its designee for the benefit
of the Participant or his or her designee.


           3.           Vesting and Forfeiture.  Except as provided on Annex A
or in the Participant's employment, severance or other agreement (if applicable)
(the terms of which are incorporated herein by reference):


                       (a)            Normal Vesting and Forfeiture.  Except as
provided elsewhere herein: (i) the Award shall become 100% vested at 12:00
midnight on the last day of the Performance Period (the “End of the Performance
Period”) and (ii) if the Participant’s employment is terminated at any time
prior to the End of the Performance Period, the entire award shall be forfeited
on the date of such termination of employment.


(b)           Termination of Employment Without Cause.  If the Participant’s
employment is terminated by the Company without Cause (as defined below) after
December 31, 2009, and prior to the End of the Performance Period, the
Participant shall be vested in the Award on such termination in the percentage
equal to the percentage of the Performance Period
 
 
B-1

--------------------------------------------------------------------------------


 
 
elapsed on the date twelve months prior to the End of the Performance
Period.  In such event, the payout of the Award shall be made in the manner and
at the time contemplated by Paragraphs 1 and 2 above based upon applying such
vesting percentage to the achievement of the Performance Goal(s) for the entire
Performance Period.


                      (c)           Death or Permanent and Total Disability.  If
the Participant’s employment is terminated prior to the End of the Performance
Period due to death or Permanent and Total Disability, the Award shall become
100% vested on the occurrence of such event.  In such event, the payout of the
Award shall be made in the manner and at the time contemplated by Paragraphs 1
and 2 above based upon achievement of the Performance Goal(s) for the entire
Performance Period.


                      (d)           Retirement.  If the Participant’s employment
is terminated prior to the End of the Performance Period due to Retirement (as
defined below), the Participant shall be vested in the Award on the occurrence
of such event in the percentage equal to the percentage of the Performance
Period elapsed prior to such termination.  In such event, the payout of the
Award shall be made in the manner and at the time contemplated by Paragraphs 1
and 2 above based upon applying the vesting percentage to the achievement of the
Performance Goal(s) for the entire Performance Period.
 
                      (e)           Change in Control Event.  The Award shall
become 100% vested immediately preceding the occurrence of a Change in Control
Event, as defined in subparagraph 3(e)(iii). In addition, in the event of a
Change in Control Event,
 
                                    (i)           the payout of the Award shall
be determined utilizing a Payout Percentage equal to the greater of 100% or the
Payout Percentage determined by the Committee as though the Performance Period
had ended on the last day of the calendar quarter immediately preceding the
earlier of (x) the first public announcement of the Change in Control Event or
of the Company’s entry into a definitive agreement with respect to the Change in
Control Event, (y) the Company’s entry into a definitive agreement with respect
to the Change in Control Event, and (z) the date the Change in Control
Event occurs; and


                                    (ii)          the payout of the award shall
be made, to the extent feasible, immediately prior to a Change in Control
Event and in any event as soon as reasonably practicable after any Change in
Control Event.
 
                  (iii)         For purposes of the Agreement, a “Change in
Control Event” shall mean a “change in control” as such term is defined
in Section 409A of the Internal Revenue Code, as amended, and the rules and
regulations adopted thereunder (as such statute, rules and regulations shall be
amended and further explained from time to time) (“Section 409A”), which
generally provide as set forth below.
 
A.           Change in Ownership. The acquisition by any individual, entity or
group (a “Person”) of ownership of stock of the Company that, together with
stock held by such Person, constitutes more than 50% of the total fair market
value or total voting power of the stock of the Company.  However, if any Person
is considered to own more than 50% of the total fair market value or total
voting power of the stock of the Company, the
 
 
B-2

--------------------------------------------------------------------------------


 
 
acquisition of additional stock by the same Person is not considered to cause a
change in ownership of the Company (or to cause a change in the effective
control of the Company).  An increase in the percentage of stock owned by any
one Person as a result of a transaction in which the Company acquires its stock
in exchange for property will be treated as an acquisition of stock for purposes
of this paragraph.  This paragraph applies only when there is a transfer of
stock of the Company (or issuance of stock of the Company) and stock in the
Company remains outstanding after the transaction.
 
B.           Change in Effective Control.  (i) The acquisition by any Person
during the 12-month period ending on the date of the most recent acquisition by
such Person, of ownership of stock of the Company possessing 35% or more of the
total voting power of the stock of the Company; or (ii) the replacement of a
majority of the members of the Company’s board of directors during any 12-month
period by directors whose appointment or election is not endorsed by a majority
of the members of the board of directors prior to the date of their appointment
or election.
 
If any one Person is considered to effectively control the Company, the
acquisition of additional control of the Company by the same Person is not
considered to cause a change in the effective control of the Company (or to
cause a “change in ownership” of the Company within the meaning of this
Section).
 
C.           Change in Ownership of a Substantial Portion of Assets.  The
acquisition by any Person during the 12-month period ending on the date of the
most recent acquisition by such Person, of assets from the Company that have a
total gross fair market value equal to or more than 40% of the total gross fair
market value of all of the assets of the Company immediately prior to such
acquisition(s).  For this purpose, “gross fair market value” means the value of
the assets of the Company, or the value of the assets being disposed of,
determined without regard to any liabilities associated with such assets.
 
In the event of any conflict between the summary contained in this subparagraph
and the definition of “change in control” as defined in Section 409A, Section
409A shall govern.
 
           (f)           Effect of Section 409A in Certain
Instances.  Notwithstanding the foregoing, to the extent the Award is subject to
Section 409A(a)(2)(B)(i) (relating to payments made to certain “key employees”
of certain publicly-traded companies), then any payments pursuant to this
Paragraph 3 shall be delayed for such period of time as necessary to comply with
Section 409A(a)(2)(B)(i).  To the extent any payments are delayed, they shall be
paid promptly after such period of delay, in compliance with Section 409A.
 
          (g)           Vesting and Payout As Affected by Other Agreements.  In
the event the Participant is a party to an employment, severance or other
agreement with the Company
 
 
B-3

--------------------------------------------------------------------------------


 
 
providing for accelerated vesting or payout of the Award upon termination of
employment in connection with or after a change in control of the Company, (i)
the payout of the Award shall be determined utilizing a Payout Percentage equal
to the greater of 100% or the Payout Percentage determined by the Committee as
though the Performance Period had ended on the last day of the calendar quarter
immediately preceding the earlier of (x) the first public announcement of such
change in control or of the Company’s entry into a definitive agreement with
respect to the change in control, (y) the Company’s entry into a definitive
agreement with respect to the change in control, and (z) the date the change in
control event occurs and (ii) the payout of the Award shall be made promptly
after such termination of employment.


           4.           No Shareholder Rights Until Payout.  During the
Performance Period and until receipt of the Shares, if any, to which the
Participant becomes entitled pursuant to the Award, the Participant shall not
have any rights as a shareholder with respect to the Shares underlying the
Award, nor shall the Participant be entitled to receive dividends or dividend
equivalents with respect to the Shares underlying the Award.


           5.           Tax Withholding.  The Company may make such provisions
as are necessary for the withholding of all applicable taxes upon vesting or
payout of the Award, in accordance with Article 15 of the Plan.  With respect to
the minimum statutory tax withholding required with respect to the Award, the
Participant may elect to satisfy such withholding requirement by having the
Company withhold Shares from the payout of the Award.


           6.           Ratification of Actions.  By accepting this Award or
other benefit under the Plan, the Participant and each person claiming under or
through him or her shall be conclusively deemed to have indicated the
Participant's acceptance and ratification of, and consent to, any action taken
under the Plan or the Award by the Company.


           7.           Notices.  Any notice hereunder to the Company shall be
addressed to its office at One Enterprise Center, 225 Water St., Suite 1400,
Jacksonville, FL  32202; Attention: Corporate Secretary, and any notice
hereunder to the Participant shall be addressed to the Participant at the
address specified on the Performance Unit Award Agreement, subject to the right
of either party to designate at any time hereafter in writing some other
address.


           8.           Definitions.  Capitalized terms not otherwise defined
herein shall have the meanings given them in the Plan.


                      As used in this Agreement, “termination of employment”
shall mean the Participant’s ceasing to be an employee of the Company or any of
its Subsidiaries, whether by reason of voluntary or involuntary termination of
employment, the Participant’s employer ceasing to be a Subsidiary of the
Company, death, Permanent and Total Disability, or otherwise.  Further,
“termination” or “termination of employment,” as used in this Agreement to
determine the date of any payment, shall mean the date of the Participant’s
“separation from service” as defined by Section 409A.


As used in this Agreement, “Retirement” means a termination of employment other
than a termination for Cause or due to death or Permanent and Total Disability
by a Participant at or after age 65 or such earlier date after age 50 as may be
approved by the Committee with regard to such Participant.
 
 
B-4

--------------------------------------------------------------------------------



 
As used in this Agreement, “Cause” means:


(i) in the case where there is no employment agreement, consulting agreement,
change in control agreement or similar agreement in effect between the Company
or an affiliate and the Participant at the time of the grant of the Award (or
where there is such an agreement but it does not define “cause” (or words of
like import)), the Participant’s fraud or dishonesty that has resulted or is
likely to result in material economic damage to the Company, or the
Participant’s willful nonfeasance if such nonfeasance is not cured within ten
days of written notice from the Company, as determined in good faith by a vote
of at least two thirds of the non-employee directors of the Company at a meeting
of the board of directors at which the Participant is provided an opportunity to
be heard; or


(ii) in the case where there is such an agreement at the time of the grant of
the Award that defines “cause” (or words of like import), as defined under such
agreement.


           9.           Governing Law and Severability.  To the extent not
preempted by Federal law, the Performance Unit Award Agreement will be governed
by and construed in accordance with the laws of the State of Florida, without
regard to conflicts of law provisions.  In the event any provision of the
Performance Unit Award Agreement shall be held illegal or invalid for any
reason, the illegality or invalidity shall not affect the remaining parts of the
Performance Unit Award Agreement, and the Performance Unit Award Agreement shall
be construed and enforced as if the illegal or invalid provision had not been
included.

B-5

 
 
 